 Case 1:20-mc-00256-EK-UAD Document 8 Filed 02/18/20 Page 1 of 4 PageID #: 49



UNITED STATES DISTRICT COURT
EASTERNDISTRICTOF NEWYORK


UNITEDSTATESOFAMERICA,

                                                  Petitioner,

                           - against -                                20-MC-256 (EK)

CITY OF NEW YORK and CYNTHIA.
BRANN, COMMISSIONEROFTHENEW
YORKCITY DEPARTMENTOF
CORRECTION,
                                                   Respondents.

                                                                  x




            MEMORANDUM OF LAW IN SUPPORT OF CITY RESPONDENTS'
                         MOTIONTO DISMISSFORMOOTNESS

                               PRELIMINARY STATEMENT

               Petitioner, the United States of America, brings this action to enforce ICE

administrative subpoena No. ERO-ENF-NYC-202000005 seeking documents related to an

investigationofRomero Ramirez-Macias,issuedpursuant to 8 U. S.C. § 1225(d)(4) and 8 C.F.R.
§ 287. 4(c), for violations of the Immigration and Nationality Act ("LNA"),

               Respondents, City of New York and Cynthia Brann, Commissioner of the New

York City Department of Correction ("City respondents") respectfully submit this memorandum

of law in support of their motion to dismiss the petition to enforce ICE administrative subpoena
No. ERO-ENF-NYC-202000005 and the Order to Show Cause on the ground that petitioner's
request is moot as Respondents have provided documents in its possession responsive to the
subpoena.
 Case 1:20-mc-00256-EK-UAD Document 8 Filed 02/18/20 Page 2 of 4 PageID #: 50




                                  STATEMENT OF FACTS

               For a full and complete statement of the facts, City Respondents respectfully refer

the Court to the Declaration by Kimberly M. Joyce, Senior Counsel for the New York City,
datedFebruary 18, 2020 ("JoyceDecl."), submitted herewith.

               On or about January 17, 2020 City Respondent Commissioner Brann was served
with four ICE subpoenas, including No. ERO-ENF-NYC-202000005,for documents related to

an individual named Romero Ramirez-Macias. See Ramirez-Macias subpoena, annexed as Ex. A
to the Joyce Decl. On January31, 2020, City Respondents wrote to Thomas Decker, New York
Field Office Director for U. S. Immigration and Customs Enforcements Enforcement and

Removal Options, voicing serious concerns based on public statements of the current

Presidential administrationthat the subpoenas were issued in bad faith, and seeking information
and assurances that the subpoenas were in fact issued in good faith and for a legitimate
investigativepurpose. SeeJoyceDecl. ^ 4.

              Instead of engaging in discussion or negotiation, the Umted States Attorney's

Office for the Eastern District of New York filed motions to enforce two of the four subpoenas,
and seeking an order to show cause. See Joyce Decl. ^ 6. On February 4, 2020, this Court
endorsed the Order to Show Cause, ordering that Respondents' response to the petition be due by

Febmary 18, 2020, and petitioner's reply, if any, due by Febmary 25, 2020. See Joyce Decl. ^ 7.
              On February 18, 2020, Respondents provided responsive documents and

information in its possession in this matter, to Joseph A. Mamtollo, Chief of Immigration
Litigation, and Deputy Chiefof the Civil Division with the United States Attorney's Office for
the Eastern District ofNew York, by both email and mail. See Joyce Decl. ^ 8.




                                              -2-
 Case 1:20-mc-00256-EK-UAD Document 8 Filed 02/18/20 Page 3 of 4 PageID #: 51




                                        ARGUMENT

                             PETITIONERS'PETITIONAND
                             OTSC SHOULDBE DISMISSED
                             BASEDON MOOTNESS

              As set forth above and in the accompanying Joyce Declaration, Respondents have
provided responsive documents and information in their custody in this matter. The Second
Circuit has made clear that "[u]nder the mootness doctrine, if an event occurs while a case is

pendingon appealthat makes it impossible for the court to grant any effectual reliefwhateverto

a prevailingparty, we must dismiss the case." See In re uest Ventures Ltd.     F. A 'x      No.

18-3024 2020 U. S. A . LEXIS 1861 2020 WL 363621 2d Cir. Jan 22 2020 (summary
order).

              Here, Petitioner's petition for enforcement of the subpoena related to Romero

Ramirez-Macias, and the Order to Show Cause, should be dismissed based on mootness, as
Respondents have provided responsive documents and information in its custody in this matter.
                                       CONCLUSION

              For the reasons set forth above. City Respondents respectfully request that the

petition and order to show cause be dismissed for mootness as Respondents have provided
responsive documents andinfonnationin its custodyin this matter.

Dated:        New York, New York
              February 18, 2020

                                           JAMESE. JOHNSON
                                           Corporation Counsel ofthe
                                              City ofNewYork
                                           Attorney for Respondents
                                           100 Church Street, Room 6-232
                                           New York, New York 10007
                                            (212) 356-2650


                                           By:
                                                   Kimberly . Jo ce
                                                   Senior C   nsel


                                             -3-
 Case 1:20-mc-00256-EK-UAD Document 8 Filed 02/18/20 Page 4 of 4 PageID #: 52




                                                  TABLE OF CONTENTS
                                                                                                                                    Page


PRELIMINARYSTATEMENT....................................................................................................!
STATEMENTOF FACTS ............................................................................................................. 2
ARGUMENT
          POINT I
                               PETITIONER'S PETITION AND OTSC SHOULD BE
                               DISMISSED BASED ON MOOTNESS.................................................... 3
CONCLUSION............................................................................................................................... 3




                                                                 -4-
